IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20706
                         Summary Calendar
                        __________________


WILLIE D. ARMSTEAD,

                                      Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JACK KYLE

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-94-2140
                       - - - - - - - - - -
                         February 8, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Armstead appeals from the district court's order granting

the defendants' motion for summary judgment in his civil rights

action under 42 U.S.C. § 1983.   He argues that the defendants

violated his rights to due process, equal protection, and the Ex

Post Facto Clause in calculating his parole eligibility and his

parole review date.   We have reviewed the record and the district



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20706
                               -2-

court's opinion and find no reversible error.   Accordingly, we

affirm for the reasons given by the district court.

     AFFIRMED.